Egan Jr., J.
(dissenting). Because I have serious reservations about a plea agreement that prohibits one codefendant from giving testimony on behalf of another codefendant at trial, I respectfully dissent.
“The right to offer the testimony of witnesses, and to compel their attendance, if necessary, is in plain terms the right to present a defense, the right to present the defendant’s version of the facts as well as the prosecution’s to the jury so it may decide where the truth lies. Just as an accused has the right to confront the prosecution’s witnesses for the purpose of challenging their testimony, he [or she] has the right to present his [or her] own witnesses to establish a defense. This right is a fundamental element of due process of law” (Washington v Texas, 388 US 14, 19 [1967]).
That said, “[t]he right to present a defense, and its concomitant right to compulsory process, [admittedly] are not unqualified” (Buie v Sullivan, 923 F2d 10, 11 [2d Cir 1990]), and I acknowledge that where, as here, a criminal defendant contends *897that the prosecution has engaged in conduct that deprives him or her of the ability to call a particular witness to testify, the courts of this state consistently have required the defendant to demonstrate that the sought-after testimony would have been exculpatory (see People v Sharpe, 70 AD3d 1184, 1186 [2010], lv denied 14 NY3d 892 [2010]; People v Davis, 39 AD3d 873, 874 [2007], lv denied 9 NY3d 842 [2007]; People v Warren, 27 AD3d 496, 497-498 [2006], lv denied 7 NY3d 796 [2006]; but see People v Turner, 45 AD2d 749, 749-750 [1974]; see also United States v Valenzuela-Bernal, 458 US 858, 867 [1982] [requiring the defendant to make some plausible showing that the requested testimony would have been “material and favorable to his defense”]; Washington v Texas, 388 US at 23; Davis v Marshall, 2008 WL 5100302, *16, 2008 US Dist LEXIS 98320, *47-48 [ED NY 2008]). On this point, the majority has concluded that “[n]othing in the record indicates that any of the codefendants would offer testimony that would exculpate defendant.” As this statement is technically correct, I reluctantly agree that the challenged plea condition does not violate defendant’s Sixth Amendment rights.1
Nonetheless, I have serious misgivings about the propriety of the plea agreements fashioned by the People here, which required defendant and his codefendants to, among other things, “agree[ ] not to provide any testimony on behalf of any co-defendants who may proceed to trial.”2 To be sure, “[p]lea bargaining is ... a vital part of our criminal justice system” (People v Seaberg, 74 NY2d 1, 7 [1989]) and, for that reason, a court will permit a defendant to forfeit otherwise guaranteed rights and allow the People to impose and enforce certain conditions upon the underlying plea — provided those conditions do not violate a constitutional or statutory right or otherwise offend public policy (see id.; People v Terrell, 41 AD3d 1044, 1045 [2007]). *898Indeed, it is not uncommon for a plea agreement to contain a provision requiring a defendant to cooperate with the People and provide testimony at a future proceeding involving a codefendant. I discern no infirmity in such a condition because the resulting testimony (1) is subject to both a probing inquiry by the People and defense counsel and a credibility determination by the jury or trial judge and (2) bespeaks the truth. A court should not, however, permit the People to secure a witness’s silence in exchange for a favorable plea bargain,3 nor should it condone a practice that effectively permits the plea process to “devolve into a game to be won or lost whatever the means” (People v Shapiro, 50 NY2d 747, 762 [1980]). As the practice employed by the People here is — to my analysis — ripe for abuse, contrary to the notion of a voluntary plea agreement and, ultimately, violative of defendant’s due process rights, I would reverse and grant defendant’s motion to withdraw his plea.4
Ordered that the judgment is affirmed.

. I say “technically correct” because the record as a whole and — more to the point — the underlying plea allocutions are silent on this issue, i.e., nowhere is there any discussion of the various codefendants’ identities or involvement in the subject crime. The fact that no exculpatory evidence was disclosed during the course of the plea proceedings does not strike me as particularly unusual, however, as one hardly would have expected County Court to ask defendant and his codefendants — during the course of those proceedings— whether one of them might happen to be in possession of information that potentially could be helpful to the others.


. In exchange, defendant and his codefendants would be permitted to plead guilty to one count of burglary in the first degree and, if all four codefendants agreed to the plea terms, the recommended term of imprisonment would he 8V2 years. If, however, any one of the codefendants did not agree to the terms of the plea, the recommended term of imprisonment would be 10 years.


. While that may not have been what the People intended to accomplish, it nonetheless is the net result.


. As a final matter, although admittedly not dispositive of the issues now before us, I question whether the plea agreements crafted here are even enforceable. Should defendant have elected to proceed to trial, he absolutely could have issued subpoenas to compel the appearance of his codefendants, and I do not believe that the People can — by inserting into a plea agreement a prohibition against testifying — insulate a witness from compliance with a judicial subpoena.